Order dismissing counterclaims reversed on the law, with ten dollars costs and disbursements, and motion denied, without costs. Order denying defendant’s motion to serve an amended answer reversed on the law and motion granted, without costs. All concur, except Taylor and McCurn, JJ., who dissent and vote for affirmance of both orders. (The first order dismisses defendant’s counterclaims in an action to recover the amount due for the installation of a temporary heating system. The second order denies defendant’s motion to serve an amended answer.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCurn, JJ.